Citation Nr: 0929459	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  05-35 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for Chronic Obstructive 
Pulmonary Disorder (COPD).

3.  Entitlement to service connection for vision loss.

4.  Entitlement to a compensable initial rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 to 
January 1966.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board in 
September 2007, when it was remanded for additional 
development.

The Veteran testified before the Board at a videoconference 
hearing in August 2007.  A transcript of the hearing is of 
record.

The medical evidence shows that although the Veteran raised a 
claim of entitlement for service connection for asbestosis 
specifically, there is now evidence that he may have 
diagnosable COPD associated with the same symptoms.  The 
Court of Appeals for Veterans Claims (Court) recently found 
that the use of 'condition(s)' in regulation 38 C.F.R. 
§ 3.159(a)(3) indicates that a single claim can encompass 
more than one condition and that an appellant can reasonably 
expect that alternative current conditions within the scope 
of the filed claim will be considered.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).

As the Veteran's possible COPD manifests in the same symptoms 
for which he seeks benefits for asbestosis, the Board 
believes that the issue of entitlement to service connection 
for COPD is encompassed within the scope of the Veteran's 
claim on appeal.  However, the issue of entitlement to 
service connection for asbestosis involves significantly 
different elements of development in this case than the issue 
of entitlement to service connection for COPD.  Therefore, 
the Board has set out these issues separately in this case, 
as reflected above.

The issues of entitlement to service connection for COPD and 
for vision loss, as well as the issue of entitlement to a 
compensable initial rating for service-connected bilateral 
hearing loss, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not currently have asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by the Veteran's 
active duty service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In multiple letters, including 
that sent in May 2008, the claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, the appellant was advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that the May 2008 letter was sent to the 
appellant prior to the most recent RO readjudication of this 
case in connection with the issuance of a July 2009 
supplemental statement of the case.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in May 2008 
which directly explained how VA determines disability ratings 
and effective dates.  This notice was effectively timely, as 
it was provided to the appellant prior to the most recent RO 
readjudication of this case and issuance of a statement of 
the case in July 2009.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA have been obtained.  The 
Veteran was provided with VA examinations to develop the 
medical evidence of record in connection with this appeal in 
October 2008 (with important clarifying addenda authored in 
November 2008 and January 2009).  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).

As was discussed in the Board's September 2007 remand of this 
case, the Veteran's original claims file was lost at some 
time prior to the Veteran's August 2003 filing of the claims 
currently on appeal.  An incomplete 'rebuilt' claims file was 
utilized when this case was previously before the Board.  
During the processing of the Board remand, certain RO 
memoranda (most notably a February 2008 formal memorandum on 
the matter) indicate that the original claims file was 
located and obtained, and its contents are now available for 
review.  In any event, however, the Board notes that the only 
issue addressed with a final appellate decision at this time 
cannot reasonably be prejudiced by any remaining confusion 
involving the recomposition of the claims file: all 
procedural documents for this issue are accounted for and the 
claim of entitlement to service-connection for asbestosis is 
decided on the basis of the very recent VA examination 
reports which demonstrate that the Veteran does not currently 
have any asbestos-related pulmonary disability.  There is no 
possible prejudice to the Veteran in proceeding with a final 
decision on that basis in this case.

Furthermore, the Board notes that special evidentiary 
development requirements regarding exposure to asbestos are 
rendered moot in this case where the recent probative 
evidence shows that the Veteran does not currently suffer 
from asbestosis.

No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.



Analysis

This case features the Veteran's claim of entitlement to 
service connection for asbestosis.  Applicable law provides 
that service connection will be granted if it is shown that 
the Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

In October 2008, the Veteran underwent a VA examination to 
specifically address the key medical questions featured in 
this case.  The corresponding examination report, with its 
November 2008 and January 2009 addenda after clinical testing 
results were finalized, presents the medial examiner's 
opinion that there is "'no evidence of asbestosis or 
asbestos related pleural disease' on CT and his PFT 
results...."  The report concludes that "there is no evidence 
that this patient has asbestosis."  This VA examination 
report's conclusions in this regard are highly probative in 
this case, as they consist of the impressions of the medical 
examiner, expert interpreting staff reviewing the test 
results, and a supervising medical doctor signatory.  The 
examination's conclusions are informed by direct inspection 
and interview of the Veteran, diagnostic testing, as well as 
review of the claims file and medical history.  The Board 
finds that the competent medical evidence of the VA 
examination report is highly probative to the extent that it 
shows that the Veteran does not currently have a medical 
diagnosis of asbestosis.

The record reflects, as acknowledged and addressed by the VA 
examination report discussed above, that an August 1993 chest 
x-ray was previously interpreted to reveal parenchymal 
abnormalities consistent with asbestos.  This is potentially 
a highly pertinent piece of information to the extent that it 
might show that the Veteran suffers from pulmonary disability 
related to asbestos exposure.  However, the VA pulmonary 
examination reports from 2008 and 2009 are far more probative 
with regard to the Veteran's current diagnosable pathologies 
than a report from nearly 16 years ago.  One portion of the 
October 2008 report explains that "[m]ultiple chest x-rays 
on file at [the] VAMC do not indicate any 'parenchymal 
abnormalities consistent with asbestos' as was referenced in 
the 1993 x-ray."  Following the obtaining of CT results, the 
January 2009 addendum confirmed the absence of evidence of 
asbestos-related disease.  Regardless of what may have been 
seen on an x-ray in 1993, if the Veteran does not currently 
have a diagnosable asbestos-related pathology in the present 
day then service-connection cannot be granted for asbestosis.  
Therefore, although the Board has considered the information 
associated with the August 1993 x-ray report, the most 
probative evidence on the question continues to show 
persuasively that the Veteran does not currently suffer from 
an asbestos-related pulmonary pathology.

Service connection cannot be granted for asbestosis in this 
case as the preponderance of the evidence shows that the 
Veteran does not currently suffer from any asbestos-related 
pulmonary disability.  The Board acknowledges that the 
Veteran himself, in advancing this issue on appeal, asserts 
that he suffers from an asbestos-related pulmonary 
disability.  As a layperson, the Veteran is not competent to 
offer an opinion that requires specialized training, such as 
the clinical diagnosis of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence). 
In this case, the Board has considered the Veteran's 
testimony, but the most probative evidence regarding the 
decisive question of medical diagnosis in this case shows 
that the Veteran has no current asbestos-related pulmonary 
disability.  Thus, regardless of the occurrence of any 
pertinent asbestos exposure, the preponderance of the 
probative evidence weighs against the claim of entitlement to 
service connection for asbestosis.

It is well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The October 2008 VA examination report, and associated 
addenda, clearly concludes that the Veteran does not 
currently have any asbestos-related lung disease.  The 
Veteran has not submitted any evidence presenting any recent 
competent medical diagnosis of asbestosis to probatively 
contradict the conclusion of the VA examination report.  
Without a current medical diagnosis of asbestos-related lung 
disability, there can be no grant of service connection.  In 
such a case, questions regarding the Veteran's exposure to 
asbestos during service and outside of service are rendered 
moot.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for asbestosis must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for asbestosis is not warranted.  To this 
extent, the appeal is denied.




REMAND

COPD

There is now medical evidence that the Veteran may have 
diagnosable COPD.  Specifically, the VA examination 
reports/addenda following from the October 2008 VA pulmonary 
examination show that the Veteran's "PFTs indicate mild 
obstructive ventilator defect which would be consistent with 
early COPD related to this veteran's history of tobacco 
use."  The Board acknowledges that the Veteran has claimed 
service connection specifically for asbestosis.  However, the 
Court of Appeals for Veterans Claims (Court) recently found 
that the use of 'condition(s)' in regulation 38 C.F.R. 
§ 3.159(a)(3) indicates that a single claim can encompass 
more than one condition and that an appellant can reasonably 
expect that alternative current conditions within the scope 
of the filed claim will be considered.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).

As the Veteran's possible COPD manifests in the same symptoms 
for which he seeks benefits for asbestosis, the Board 
believes that the issue of entitlement to COPD in encompassed 
within the scope of the Veteran's claim on appeal.  The Board 
also finds that the record does not contain sufficient 
medical evidence to decide the claim of entitlement to 
service-connected for COPD.  The VA examination report of 
record does not directly and clearly address whether the 
Veteran is currently diagnosed with COPD and whether such a 
diagnosis is at least as likely as not caused or aggravated 
by the Veteran's military service.  The VA examination report 
simply comments upon a ventilator defect which "would be 
consistent with early COPD related to this veteran's history 
of tobacco use."  The Board observes that 38 U.S.C.A. § 
1103(a) precludes compensation for disability due to tobacco 
use during service.  However, the Board interprets 38 
U.S.C.A. § 1103(b) as nevertheless allowing compensation for 
disability otherwise shown to have been incurred during 
service.  In other words, the fact that the COPD is due to 
tobacco use does not totally preclude compensation if the 
COPD was otherwise first manifested during active duty 
service.

In this case, the VA examination report's comment on COPD 
"related to this veteran's history of tobacco use" does not 
contain a discussed rationale nor discussion of the in-
service chest and respiratory symptoms contemporaneously 
documented in the service treatment records.  The Board is 
unable to discern an adequate probative medical opinion from 
this report as to whether it is at least as likely as not 
that the Veteran has a COPD pathology caused or aggravated by 
his military service.  Such an etiology opinion is necessary 
in this case where the Board finds a reasonable suggestion 
that the Veteran may have objectively detected COPD and that 
the service treatment records document in-service 
manifestations of chest and respiratory complaints: chest 
pains and chills necessitating an ambulance in December 1961, 
chest pains upon breathing in July 1962, chest congestion in 
September 1962, chest pain while breathing in January 1963, 
and congestion with coughing in February 1963.

In disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
this case, the Board believes that clarification of the 
existing VA examination report to appropriately address this 
emergent issue of entitlement to service connection for COPD 
is warranted.

Missing Statement of the Case and Supplemental Statement of 
the Case

The Board notes that there has been significant confusion 
with regard to the status of the Veteran's claims-file 
throughout the adjudication of these issues on appeal.  As 
was discussed in the Board's September 2007 remand of this 
case, the Veteran's original claims file was lost at some 
time prior to the Veteran's August 2003 filing of the claims 
currently on appeal.  An incomplete 'rebuilt' claims file was 
being utilized at the time of the Board remand, and the Board 
directed action to attempt re-obtaining the original claims 
file.  During the processing of the Board remand, certain RO 
memoranda (most notably a February 2008 formal memorandum on 
the matter) indicate that the original claims file was 
located and obtained, and that file is now available for 
review.  However, the record also reflects (including the 
February 2008 memorandum) that the 'rebuilt' claims file was 
lost during this time.  This circumstance required the 
utilization of yet another temporary and 'rebuilt' claims 
file.  The Board observes that there is documentation of 
significant confusion concerning the recomposition of the 
claims file, further involving a transfer of jurisdiction 
between the Appeals Management Center and the local Regional 
Office.

It is unclear whether the above-referenced difficulties may 
be responsible for the absence from the available claims-file 
of any statement of the case addressing the issue of 
entitlement to a compensable initial rating for hearing loss, 
and of any post-remand supplemental statement of the case 
addressing the issue of service connection for vision loss.  
Whether these critical documents have been misplaced or have 
simply not been issued at all, appellate review may not 
proceed without them in the claims file.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) 
contemplates that all evidence will first be reviewed at the 
RO so as not to deprive the claimant of an opportunity to 
prevail with his or her claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to 
the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a).  There appears 
to be no legal authority for a claimant to waive, or the RO 
to suspend, this requirement. 38 C.F.R. § 20.1304(c).

In this case, the appeal was remanded by the Board in 
September 2007, and since that time there have been VA 
examinations performed, with pertinent examination reports of 
record, directly addressing both the Veteran's hearing loss 
and vision loss disabilities on appeal.  Subsequently, the 
case has been returned to the Board but the claims-file does 
not reflect than any supplemental statement of the case has 
been issued as required by 38 C.F.R. § 19.37(a).  (With 
regard to the issue of entitlement to a higher initial rating 
for hearing loss, the claims-file does not reflect that a 
statement of the case has been issued.)  Accordingly, this 
case must be remanded again to ensure appropriate 
consideration and completion of the procedural requirements.

With regard to the Veteran's claim of entitlement to a higher 
initial disability rating for service-connected bilateral 
hearing loss, the Board notes that the Veteran was granted 
service connection for hearing loss in an October 2006 rating 
decision.  During his August 2007 hearing, the Veteran and 
his representative made a clear statement of disagreement 
with the rating assigned in the October 2006 decision, and 
the desire to pursue appellate review was discussed.  As was 
discussed in the Board's September 2007 remand of this issue, 
the written transcript of the hearing constitutes a valid 
notice of disagreement.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993) (when oral remarks (i.e., hearing testimony) are 
transcribed, a statement becomes written).

Therefore, the Board finds that the Veteran has filed a 
timely notice of disagreement.  However, even following the 
September 2007 Board remand which directed that a statement 
of the case be issued for this appeal, there remains no such 
statement of the case in the claims file available for 
review.  The United States Court of Appeals for Veterans 
Claims (Court) has now made it clear that the proper course 
of action when a timely notice of disagreement has been filed 
is to remand the matter to the RO.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Appropriate action, including issuance 
of a statement of the case, remains necessary with regard to 
the issue of entitlement to a higher initial rating for 
service-connected bilateral hearing loss.  38 C.F.R. § 19.26.  
The Veteran will then have the opportunity to file a timely 
substantive appeal if he wishes to complete an appeal as to 
this issue.

Accordingly, the case is REMANDED for the following action:

1.  All procedurally appropriate actions 
should be taken to confirm that the 
Veteran's claims-file is now complete and 
all pertinent documents are available in a 
singe file in a single location.  In 
particular, attention should be directed 
to the absence from the current claims-
file of any statement of the case for the 
issue of entitlement to a higher rating 
for hearing loss, as well as the absence 
of any supplemental statement of the case 
addressing the issue of service connection 
for vision loss following the September 
2007 Board remand.  If such documents have 
been issued, but have been misplaced (this 
case has featured multiple incidents of 
materials being misplaced and various 
temporary files being utilized), then all 
such misplaced documents should be re-
associated with the claims-file.  The 
completeness of a single main claims-file 
should be formally confirmed before 
further proceeding in this case.

2.  The physician who conducted the 
October 2008 VA  pulmonary examination 
(and was further involved in its 
subsequent addenda), if available, should 
be asked to author a new addendum to the 
October 2008 VA examination report to 
additionally address the nature and 
etiology of the Veteran's pulmonary 
disabilities, including the COPD that was 
suggested in the prior reports.  If the 
physician who conducted the October 2008 
VA examination report is not available, 
the Veteran should be afforded an 
opportunity to attend a new VA examination 
by an appropriate specialist to determine 
the nature and etiology of claimed 
pulmonary symptoms, including any COPD.  
If the Veteran does not report for a new 
examination, the specialist should 
nevertheless respond to the questions 
below, to the extent possible, based upon 
a review of the evidence of record.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with authoring this 
report.  Any medically indicated special 
tests or studies should be accomplished.

After reviewing the claims file, including 
the service treatment records, the 
examiner should respond to the following:

a)  Please clearly identify and explain 
the nature of each diagnosis involving 
chronic pulmonary pathology in this 
Veteran.  In particular, please clarify 
whether the Veteran is now diagnosed 
with COPD.

b)  For each diagnosis identified 
above, is it at least as likely as not 
(a 50% or higher degree of probability) 
that such disorder was manifested 
during the Veteran's active duty 
service or is otherwise etiologically 
linked to or was permanently aggravated 
by the Veteran's service?  In 
particular, please address the service 
treatment records documenting multiple 
instances of respiratory and chest 
symptoms during the Veteran's military 
service. 

c)  If any current pulmonary diagnosis 
is determined to be related to the 
Veteran's military service, the 
examiner is also asked to offer an 
opinion specifically addressing whether 
or not tobacco use during service was 
the cause of the disability.  If any 
in-service causation or aggravation of 
chronic pulmonary disability other than 
tobacco use is found, such causal or 
aggravating factors should be 
specifically identified and discussed.

The medical opinions must be rendered by 
exercise of sound judgment without 
recourse to speculation, after a careful 
analysis has been made of all the facts 
and circumstances surrounding the 
Veteran's pertinent disabilities and 
service.  If the provider cannot answer 
any of the above questions without resort 
to speculation, he or she should so 
indicate and explain why the matter cannot 
be resolved without resort to speculation.

3.  With regard to the issue of 
entitlement to a higher initial rating for 
service-connected hearing loss, the RO 
should take appropriate action pursuant to 
38 C.F.R. § 19.26 in response to the 
notice of disagreement entered into the 
record as part of the August 2007 Board 
hearing transcript.  This includes 
issuance of an appropriate statement of 
the case, so the Veteran may have the 
opportunity to complete the appeal by 
filing a timely substantive appeal if he 
so wishes.  If such action has already 
been taken, then the RO must ensure that 
appropriate documentation (including a 
copy of the statement of the case and any 
pertinent documents submitted by the 
Veteran in response) is actually included 
in the claims-file.

4.  After completion of the above, the RO 
should review the expanded record, to 
include all evidence together in a 
complete claims-file, and readjudicate the 
issues on appeal.  Unless the full 
benefits sought by the Veteran are 
granted, the RO should furnish the Veteran 
with an appropriate supplemental statement 
of the case.  The case should be returned 
to the Board after the Veteran is afforded 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


